                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANTHONY STOKES                                                                      PLAINTIFF

v.                              Case No. 4:17-cv-00684-KGB

UNION PACIFIC RAILROAD                                                             DEFENDANT

                                            ORDER

       Before the Court is plaintiff Anthony Stokes’s motion to dismiss (Dkt. No. 20). In the

motion, Mr. Stokes represents that he has settled his claims against defendant Union Pacific

Railroad, and he requests that the Court dismiss this matter with prejudice (Id., ¶ 1). For good

cause shown, the Court grants the motion and dismisses with prejudice this case.

       So ordered this 6th day of April, 2020.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
